Citation Nr: 1213220
Decision Date: 04/11/12	Archive Date: 05/24/12

DOCKET NO.  11-08 726A     DATE APR 11 2012

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction.

(The issue of entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center. in Kirkland, Washington, for the period extending from February 6. 2008, to February 9, 2008, is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:   The American Legion

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that granted service connection for coronary artery disease, status-post myocardial infarction, and assigned the same an initial 10 percent disability rating, effective February 8, 2010. By a February 2011 rating decision, the disability rating assigned to the Veteran's coronary artery disease, status-post myocardial infarction, was increased to 60 percent, effective February 8, 2010. By a March 2011 rating decision, the disability rating was continued.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

As discussed above, the Veteran's claim of entitlement to service connection for coronary artery disease, status-post myocardial infarction, was granted by a November 2010 rating decision, effective February 8, 2010.

In April 2011, less than one year from the time of the initial rating decision granting service connection and assigning an effective date, the Veteran filed a statement asserting disagreement with the assigned effective date, a Notice of Disagreement (NOD). It does not appear that the RO has had the opportunity to issue a Statement ofCase(SOC).

-2-

Where a NOD has been filed with regard to issue, and a SOC has not been issued, the appropriate Board action is to remand the issues for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the remanded issue, entitlement to an effective date earlier than February 8, 2010 for service-connected coronary artery disease, status-post myocardial infarction, is inextricably intertwined with the Veteran's claim of entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008. As noted above, such issue is the subject of a separate decision.

The United States Court of Veterans Appeals has held that two issues are 'inextricably intertwined' where they are so closely tied together that a final decision cannot be rendered unless both issues have been considered. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the Board is of opinion that in light of the Harris decision, and for reasons discussed in detail in the separate decision, the issue of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction should be resolved prior to final appellate consideration of the issue of entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008. See also Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Therefore, in order to accord the Veteran every consideration with respect the present appeal, and to ensure that the Veteran is provided with due process of the law, the Board determines that it is necessary to send the case to the RO to resolve the Veteran's claim of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction. When the RO has made its determination regarding the claim, it must notify the VAMC of its decision.

-3-

Accordingly, the case is REMANDED for the following action:

1. Per Manlincon v. West, 12 Vet. App. 238 (1999), and following the April 2011 NOD, send the Veteran and his representative a SOC on the issue of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction. The Veteran should additionally be informed of his appeal rights.

2. Once the decision as to the Veteran's claim of entitlement to an effective date earlier than February 8, 2010, for service-connected coronary artery disease, status-post myocardial infarction, is made, the RO must formally notify VAMC of its determination, so the VAMC may employ this information in its adjudication of the Veteran's claim of entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Evergreen Hospital Medical Center, in Kirkland, Washington, for the period extending from February 6, 2008, to February 9, 2008, that is also currently on appeal.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)

-4-

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

- 5 


